Title: From George Washington to Angelica Schuyler Church, 6 February 1791
From: Washington, George
To: Church, Angelica Schuyler



Madam,
Philadelphia Feby 6th 1791

As the letter, which you were pleased to address to me on the 27th of November, relates to an event of public import, yet to be determined, and on which the decision may be governed by circumstances not yet considered, I can only do myself the honor to acknowledge the receipt of it—and to express the respectful consideration with which I am Madam Your most Obedt Servt

Go: Washington

